Citation Nr: 0817885	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  02-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating greater than 40 
percent for residuals of a low back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1982 to March 
1988. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of a low back injury. 

In May 2001, the RO granted service connection and an initial 
20 percent rating, effective the date of claim.  In a May 
2006 statement of the case, the RO granted an increased 
initial rating of 40 percent.   

The Board remanded the claim in April 2004 and in June 2006 
for additional development, and it is now before the Board 
for adjudication.   



FINDING OF FACT

The veteran's residuals of a low back injury are manifested 
by constant low back pain, radiating to the lower legs, with 
diminished sensitivity and reflexes of the left lower leg.  
Imaging studies showed disc bulging and degenerative changes 
in the lower levels of the lumbar spine.  Flare-up pain 
occurs for two weeks every one to two months causing 
substantial limitation in walking and standing for extended 
periods of time.  The disability precludes heavy lifting, 
pushing, or pulling and participation in sports with moderate 
limitations in the performance of household chores, shopping, 
and exercise.  


CONCLUSION OF LAW

The criteria for an increased initial rating not greater than 
60 percent for residuals of a low back injury have been met.  
38 U.S.C.A. § 1155(West 2002);  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5294, 5295 (1999); 38 C.F.R. § 3.321, 4.1, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5236,5237, 5242, 5243 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that notice required by 38 U.S.C.A. § 5103(a) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Although service connection was denied in the initial 
decision in February 2000, the RO subsequently granted 
service connection and assigned a rating and effective date 
in March 2001.  The veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Furthermore, VA provided 
additional notices of the criteria for the assignment of an 
initial rating in September 2004 and in June 2006 with 
opportunities to respond and a subsequent adjudication in a 
September 2007 supplemental statement of the case.  
Therefore, the Board concludes that the veteran has received 
content-complying notices and proper subsequent VA process.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  

In February 2008, the veteran's representative contended that 
a VA examination ordered by the Board in June 2006 and 
conducted in August 2007 was inadequate for rating purposes 
and should be discarded because the Board ordered an 
examination by a physician with appropriate expertise in 
orthopedics and the examination was actually performed by a 
clinical physician's assistant, supplemented by the results 
of a neurological study evaluated by a physician.  The 
representative contends that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The representative did not specifically challenge the 
competence of the examiner to provide the clinical comments 
and evaluations in the report.  

The Board notes that the Court has determined that 
substantial compliance, not strict compliance, is the proper 
standard.  Dyment v. West, 13 Vet. App. 141, 147 (1999); see 
also D'Aries v. Peake, ____Vet. App.____2008 WL 938444 
(2008).  In its June 2006 remand, the Board requested the 
examiner provide observations and opinions on a detailed 
listing of symptoms and their affect on the veteran's 
mobility and capability to perform activities of daily living 
and employment.  As will be discussed in detail below, the 
examiner fully complied with the instructions.  Therefore, 
the Board concludes that even though the examination was not 
performed by a physician, there has been substantial 
compliance with the Board's instructions.  

A physician's assistant is defined as "one who has been 
trained in an accredited program and certified by an 
appropriate board to perform certain of a physician's duties, 
including ... physical examination, diagnostic tests, 
treatment, certain minor surgical procedures, etc., all under 
the responsible supervision of a licensed physician."  
Dorland's Illustrated Medical Dictionary 1290 (28th  Ed. 
1994).  

VA may satisfy its statutory duty to assist by providing a 
medical examination conducted by an examiner able to provide 
"competent medical evidence," and such an examiner need not 
be a physician.  38 U.S.C.A. § 5103A (d)(1) (West 2002); 
38 C.F.R. § 3.159 (a)(1) (2007).  Because a physician's 
assistant is qualified through training to provide 
examinations under the supervision of a licensed physician 
(indisputably competent to provide medical opinions), VA 
satisfied its duty to assist when the VA examination in 
August 2008 was conducted by a physician's assistant, who is 
by definition, under the supervision of a licensed physician.  
Cox v. Nicholson, 20 Vet. App. 563 (2007).  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served in the U.S. Army as a petroleum fuels 
specialist.  The veteran contends that his low back 
disability is more severe than is contemplated by the initial 
40 percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The RO received the veteran's claim for service connection 
for residuals of a low back injury in December 1999.  

Regulations for rating disabilities of the spine were twice 
revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The veteran's representative in February 2008 
contended that the version of the regulations most favorable 
to the veteran applies, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).   However, this case has been 
overturned.  Amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply the prior regulation to rate the 
veteran's disability for periods preceding and following the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000); see also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
veteran's representative also contended that the RO's 
decision in the September 2007 supplemental statement of the 
case is void because of failure to consider 38 C.F.R. 
§ 3.343.  However, this regulation concerns the continuance 
of a total disability rating and is not relevant in this 
case. 

Prior to September 26, 2003, a 20 percent rating was 
warranted if there were muscle spasms on extreme forward 
bending or loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation was also warranted when only some of these 
symptoms were present if there was also abnormal mobility on 
forced motion.  There was no higher rating.  38 C.F.R. § 
4.71a, DC 5295 (1999).

Under those pre-September 2003 regulations, ratings were also 
available for limitation of lumbar spine motion:  10 percent 
if slight; 20 percent if moderate; and 40 percent if severe.  
38 C.F.R. § 4.71a, DC 5292 (1999).  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent if symptoms were moderate with 
recurring attacks, and 40 percent for severe symptoms, with 
recurring attacks and with intermittent relief.  A 60 percent 
rating was warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (1999).

Effective September 23, 2002, intervertebral disc syndrome 
was rated under a formula based on incapacitating episodes, 
discussed in more detail below.  38 C.F.R. § 4.71a, DC 5293 
(2003). 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5236, 5237, 5242 (2007).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2007).  There 
are no medical records that show incapacitating episodes that 
required treatment and bed rest ordered by a physician.  
Therefore, these criteria are not applicable. 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows:  a 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal contour such as 
scoliosis.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
This rating formula applies to lumbosacral strain, sacroiliac 
injury and weakness, and degenerative arthritis of the spine.   
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, DC 5236, 5237, 5242 (2007).

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and 
rotation.  38 C.F.R. § 4.71a, Plate V (2007). 

The schedule also requires the evaluation of any associated 
objective neurological abnormalities separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).   

In evaluating the medical evidence, the Board distinguishes 
several related disorders of spine.  Neuropathy is defined as 
a general term denoting functional disturbances and/or 
pathological changes in the peripheral nervous system.  
Ferraro v. Derwinski, 1 Vet. App. 326, 329 (1991).  
Radiculopathy is a disease of the nerve roots.  Fleshman v. 
Brown, 9 Vet. App. 548 (1996).  Intervertebral disc syndrome 
(IVDS) may be described as follows, the "[s]pinal vertebrae 
are separated by cartilaginous disks that consist of an outer 
annulus fibrosus and an inner nucleus pulposus.  Degenerative 
changes (with or without trauma) result in protrusion or 
rupture of the nucleus through the annulus fibrosus in the 
lumbosacral or cervical area; the nucleus moves 
posterolaterally or posteriorly into the extradural space.  
When the herniated nucleus compresses or irritates the nerve 
root, sciatica results.  Posterior protrusion can compress 
the cord or cauda equina, especially in a patient with a 
developmentally narrow spinal canal (spinal stenosis).  In 
the lumbar area, [more than] 80% of disk ruptures affect L5-
S1 nerve roots.  Severe L-5 radiculopathies cause foot drop 
with weakness of the anterior tibial, posterior tibial, and 
peroneal muscles and sensory loss over the shin and dorsal 
foot."  Bierman v. Brown, 6 Vet. App. 125, 126 (1994).  

Service medical records showed that the veteran injured his 
lower back while lifting heavy objects in September 1982 and 
was treated again in 1985, 1986, and 1987.   The last 
examination reports in April 1987 and July 1987 prior to 
discharge showed that the veteran experienced low back pain 
with radiating pain to the lower leg and leg numbness.  The 
examiners diagnosed mechanical low back pain with 
radiculopathy and prescribed a conservative course of 
treatment with medication and physical therapy.  

In January 2000, a VA outpatient examiner noted the veterans' 
reports of increased low back pain and that the veteran had 
stopped working because of the pain.  In March 2000, an 
examiner noted that X-rays showed osteophytic spurring of 
vertebra.  In statements submitted in January 2001 and 
February 2001, the veteran's current and former spouses and 
an acquaintance stated that the veteran had experienced 
severe back pain since his injuries in service that prevented 
sitting, walking, or driving an automobile for an extended 
time or performing housekeeping chores such as mopping and 
yard work.  

A magnetic resonance image obtained in February 2001 showed a 
large hemangioma at L1, a lipoma of the filum terminale with 
no cord tethering, and disc desiccation at three lumbar 
levels but with no neural compromise.  In May 2001, a VA 
examiner noted the veteran's reports of low back pain 
radiating to his lower extremities.  He noted a range of 
motion of the lumbar spine of 45 degrees flexion, 15 degrees 
extension, 15 degrees bidirectional lateral flexion, and 30 
degrees bidirectional rotation, all with pain at the extreme 
limits of motion but without fatigue or lack of endurance.  
The combined range of motion was 150 degrees.  There were no 
spasms, weakness, tenderness, muscle atrophy, or postural 
abnormalities.  The neurological examination was normal 
except for hypoactive reflexes.  In October 2001, a VA 
examiner noted in the context of a hip examination that the 
veteran did not use crutches, braces, or canes. 

In June 2002, the veteran underwent a follow-up examination 
at a VA neurosurgery clinic.  The examiner noted that the 
veteran ambulated without difficulty but that he experienced 
some radiculopathy to the left leg.  The examiner noted the 
results of a concurrent magnetic resonance image that showed 
the hemangioma at L1, a disc bulge at L5-S1, and a mild bulge 
at L4-5.  Vertebral body alignment was normal. One month 
later, the veteran sought emergency treatment for a pain 
flare-up.  The VA examiner noted that the veteran reportedly 
ran out of pain medication and received an injection at a 
private medical facility.  The examiner noted that the 
veteran reported continued severe pain and could barely walk 
but did not experience bowel or bladder dysfunction.  There 
was diffuse tenderness over the spine, an inconsistent 
sensory examination, and diminished lower leg reflexes.  An 
X-ray showed no vertebral fracture.  The examiner stated that 
the exacerbation was likely the result of running out of pain 
medication.  The veteran's disability was followed in VA 
outpatient clinics for the next three years with prescribed 
medication, transcutaneous electrical stimulation treatment, 
and recommended exercises.  There were no recommendations for 
surgery. 

In April 2005, a VA neurologist reviewed the claims file and 
noted the veteran's reports of constant back pain with daily 
flare-ups lasting two hours.  During an exacerbation, the 
veteran experienced left leg radiculopathy and foot dragging 
and could barely walk.  The veteran reported some relief with 
medication and epidural injections.  On examination, the 
neurologist noted normal muscle bulk, tone and power and knee 
and ankle reflexes.  However, he also noted diminished 
hamstring reflexes and decreased sensation to pin prick over 
the left foot and lower leg.  Nerve conduction and 
electromyographs were normal except for mild denervation of 
the L5-S1 paraspinals.  The neurologist diagnosed low back 
pain with mild left L5 radiculopathy.  In July 2005, a VA 
Chief of Neurosurgery also reviewed the veteran's medical 
records.  He noted that records of examination by 
neurologists from through June 2003 showed no neural 
compression or nerve involvement.  The hemangioma was not the 
source of this disability.  However, he noted his concurrence 
with the conclusions of the April 2005 examiner.  

In January 2006, a VA neurologist reviewed the claims file 
and noted the veteran's reports of back pain radiating to 
both legs as far as the knees, exacerbated by prolonged 
sitting, forward bending, and occasionally valsalva.  The 
veteran walked unassisted.  The neurologist noted decreased 
pinprick sensations on the left lower leg with no muscle or 
strength deficits.  A magnetic resonance image in February 
2006 showed mild facet changes at L4-5 and left disc 
protrusion at L5-S1causing mild lateral recess stenosis and 
foraminal narrowing.  

In August 2007, a VA physician's assistant (PA) noted a 
review of the claims file and medical records, contrary to 
the February 2008 representative's contention that only 
computer records were reviewed. The PA noted the veteran's 
reports of central low back pain radiating to the buttocks 
and thighs.  He reported that he walked up to one mile three 
days per week except during pain exacerbations every one to 
two months lasting two weeks when he could walk only about 15 
feet.  There were no bowel or bladder deficits.  The veteran 
was able to drive an automobile, shop, and perform most 
housework except yard work.  He obtained some relief with 
medication, local injections, and use of a transcutaneous 
electrical stimulation device.   The PA noted the veteran's 
reports of hospitalization for back pain in service.  
However, service medical records showed only that he was seen 
as an outpatient at an Army hospital over a two month period 
in 1987.   The examiner inconsistently noted ankylosis of the 
entire thoracolumbar spine but then noted ranges of motion as 
80 degrees flexion, 18 degrees extension, 10 and 12 degrees 
right and left lateral flexion, and 30 and 29 degrees right 
and left rotation, with pain and guarding in all directions 
but with no increased limitation on repetition.  The combined 
range of motion was 179 degrees.  X-rays showed conditions 
similar to the February 2006 study with additional right side 
L5-S1 facet osteoarthritis.  

In September 2007, a VA physician interpreted a concurrent 
electrodiagnostic study.  The physician noted the veteran's 
reports of radiating pain to the buttocks and thighs, 
numbness of the lateral calf, and feet that "fell asleep" 
when sitting for a prolonged period of time.  However after 
review of the test results, the physician noted that the 
study was normal with normal reflexes, muscle and sensory 
responses, and no indications of radiculopathy. 

In September 2007, the PA reviewed all recent examination 
results and provided assessments in response to each item in 
the Board's June 2006 remand instructions.  The PA noted that 
the veteran's back disability precluded participation in 
sports, had a moderate impact on the performance of household 
chores, shopping, and exercise, and a mild impact on 
recreation, traveling, and dressing, and no impact on other 
daily activities such as feeding, toileting, and grooming.  
The PA stated that there was no ankylosis, muscle spasm, or 
significant loss of spinal motion.  However, the PA noted a 
positive Goldthwaite's sign on the right at 50 degrees of 
flexion.  The veteran had no muscle spasms or deficits but 
did display some incoordination by gait and difficulty 
positioning himself on the examining table.  There was no 
additional loss of function on repetitive motion and the PA 
was unable to predict the additional loss that might be 
evident during a flare-up.  The PA noted that there was no 
evidence of incapacitating episodes that required bed rest 
and treatment by a physician, although the veteran reported 
that he rested in bed during flare-ups.  

The PA noted that the most recent electrodynamic studies 
showed no evidence of neuropathy but that the April 2005 
report and studies showed mild denervation of the left L5-S1 
innervated paraspinals which correlated with the X-ray and 
MRI studies of degenerative disc disease on the left side.  
The PA also noted that the degenerative disc conditions 
likely caused inflammation affecting the sciatic nerve root 
because epidural injections did provide some relief.  

Finally, the PA noted that the overall disability would 
prevent chronic heavy lifting, pushing, pulling, or sustained 
standing or walking but would not completely incapacitate the 
veteran from some types of work.  

The Board concludes that an initial rating greater than 40 
percent for residuals of a low back injury on the basis of 
limitation of motion or lumbosacral strain not warranted at 
any time during the period covered by this appeal.  Under the 
old regulations, there is no rating higher than 40 percent 
under the applicable diagnostic codes.  Under the new 
regulations, a higher rating is not warranted as there is no 
evidence of ankylosis of the spine.  

However, the Board concludes that an initial rating of 60 
percent but not greater is warranted under the old 
regulations for intervertebral disc syndrome.  Some but not 
all medical reports in service and after service have shown 
evidence of a bulging disc or foraminal narrowing in the 
lower levels and symptoms of radiculopathy and lower leg 
nerve disturbance.  The most recent assessment includes 
observations that the disc disease is a likely cause of 
inflammation of the nerve root.  The medical definition of 
IDS recognized by the Court explains that such nerve root 
inflammation can cause radiculopathies and sensory loss over 
the shin and dorsal foot.  

The Board is mindful that the new regulations under the 
General Rating Formula for Diseases of the Spine contemplate 
the presence of pain whether or not it radiates.  The Board 
also notes that the new regulations for rating IDS require 
incapacitating episodes with bed rest and treatment ordered 
by a physician which is not evident in this case.  
Nevertheless, under old regulations that may be applied here, 
a rating of 60 percent is warranted for pronounced symptoms 
(more limiting than "severe") with persistent symptoms of 
sciatic neuropathy and characteristic pain appropriate to the 
site of the diseased disc.  Symptoms of numbness and tingling 
in the lower extremities were mild and no medical examiner 
noted that they contributed to a loss of function.  There 
were no muscle spasms, absent knee jerk, paralysis, or more 
than mild loss of reflexes.  The veteran does not use any 
support devices for mobility, and there has been no 
recommendation for surgery.  At least one electrodynamic 
study in September 2007 showed no neurological deficits or 
evidence of radiculopathy.  On the other hand, several 
earlier examinations and studies did show radiculopathy and 
neurological disturbances in the lower extremities.  The 
veteran has consistently experienced debilitating flare-ups 
since service and has been continuously treated with 
prescription pain medication and other therapies.  The 
additional loss of function during the exacerbations has not 
been quantified by examiners but the veteran has provided 
competent lay evidence describing his symptoms and 
incapacities during a flare-up.  Because there is a balance 
of evidence both for and against an increased initial rating 
under the old regulations for IDS, the Board will apply the 
"benefit of doubt" doctrine and grant an initial rating of 
60 percent.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Under the old regulations, there is 
no higher schedular rating.  Under the new regulations, a 
higher rating is not warranted because there is no evidence 
of ankylosis of the spine.  The Board considers that a rating 
of 60 percent takes into account the additional loss of 
function that the veteran experiences during pain 
exacerbations.  

The Board considered the application of separate ratings for 
a neurological disorder.  As the neurological symptoms were 
contemplated under the old diagnostic code for IDS, separate 
ratings for the same symptoms must not be assigned to avoid 
pyramiding.  38 C.F.R. § 4.14.  Further, the Board notes that 
there is also no indication that the condition has 
necessitated frequent periods of hospitalization or has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board concludes that the criteria for submission 
for assignment of extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

  
ORDER

An initial rating of 60 percent but not greater for residuals 
of a low back injury is granted subject to the legal criteria 
governing the payment of monetary benefits.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


